DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/21 has been entered.
 	Claims 22 and 26 have been canceled. Claims 1-2, 10, 15-16, 18-21, 23-25, and 27-29 are now pending in the instant application. Of these, claims 10 and 16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/3/17. Claims 1-2, 15, 18-21, 23-25, and 27-29 are therefore currently under examination based on the elected species of "animal cells/animals”.  An action on the merits follows. 
The present application is being examined under the pre-AIA  first to invent provisions. Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Claim Rejections - 35 USC § 102

Amended claims 1-2, 15, 18-21, 23-25, and 27-29 remain rejected under pre-AIA  35 U.S.C. 102(a)  OR pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication 2011/0301073, hereafter referred to as Gregory et al., with an effective filing date of 5/17/10. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below. 
The applicant argues that certain species of RVDs referenced by the examiner as being taught by Gregory et al. have been removed by applicant’s amendment to the claims and that therefore the rejection of record has been overcome. 
In response, while the applicant has indeed deleted a number of species which were previously given as examples of RVDs taught by Gregory in the rejection of record, the rejection of record did not state that the teachings of Gregory were limited to these specific, and now deleted species, of RVDs. Instead, the rejection of record as discussed in substantial detail in the Advisory action mailed on 1/11/21. The relevant parts of that discussion are reiterated below.
As recited in the rejection of record, Gregory et al. teaches nucleic acid sequences encoding chimeric proteins comprising a TALE binding protein operatively linked to an effector domain, where the effector domain is a transcriptional activator or repressor, or a domain with catalytic activity, such as a nuclease, and specifically the FokI endonuclease  (Gregory et al., paragraphs 17-39, and claims 1-26). All of these paragraphs make repeated reference to TALEN comprising TALE binding proteins and an endonuclease, particularly the FokI endonuclease. Direct quotations from a cited reference are not required to establish anticipation. However, here is one example from the cited paragraphs
Paragraph 28-

Thus, in some aspects, the TALE fusion protein comprises a TALE-repeat domain fused to a nuclease domain (a "TALEN").  As noted above, in some embodiments the TALE repeat domain is further fused to an N-cap sequence and, optionally, a C-cap sequence.  In other embodiments, the nuclease domain is connected to either the amino terminus of the N-cap or carboxy terminus of the C-cap via linker peptide sequences that provide efficient catalytic function of the nuclease domain.  The nuclease domain may be naturally occurring or may be engineered or non-naturally occurring.  In some embodiments, the nuclease domain is derived from a Type IIS nuclease (e.g. FokI).  In other embodiments, the TALE DNA binding domain is operably linked to a Bfi I nuclease domain.  In some embodiments, the Fold domain is a single chain nuclease domain, comprising two cleavage half domains, and in others it is a FokI cleavage half domain.  In some aspects of the invention, a single TALEN protein is used by itself to induce a double strand break in a target DNA, while in others, the TALEN is used as part of a pair of nucleases.  In some embodiments, the pair comprises two TALENs comprising FokI half domains, wherein the pairing of the FokI half domains is required to achieve DNA cleavage, while in other cases the TALEN protein is used in combination with a zinc-finger nuclease wherein pairing of the two Fold cleavage domains is required to achieve DNA cleavage.  (underline emphasis added by examiner)

The rejection of record also cited Gregory et al. for teaching methods of genome editing comprising the introduction of a nucleic acid encoding the TALE or TALEN to a cell to target an endogenous gene locus, where the cell is an animal cell, and in particular a mouse or human cell - both mammalian cells (Gregory et al., paragraphs 17-39). Note as well that that genomic locus sequence is present in a chromosome in the nucleus of a cell. Thus, Gregory does teach genome editing of genomic locus sequence present in a chromosome of a mammalian cell. Gregory et al. also teaches genetically modified animals whose genome comprises and/or have been edited by DNA encoding the designer TALE (Gregory et al., paragraphs 39, 82, and 245-248). Finally, Gregory et al. teaches that the methods of genome editing further include the introduction of an exogenous nucleic acid sequence to the target sequence in the genome of a cell using homology directed repair (Gregory et al., paragraph 330 and claim 24). These are all specific citations for sections of Gregory which teach limitations present in the claims methods and in the arranged order. Although not required, here are some more specific examples, though it is reiterated that these teachings are repeated in multiple paragraphs and portions of Gregory, including the claims, not limited to examples provided below.  Note that all underline emphasis is provided by the examiner. 
Paragraph 30

Also provided in the invention are TALENs (e.g., TALEN pairs) specific to any desired target locus (e.g., endogenous gene) in any cell type.  
	Non-limiting examples include TALENs specific for NTF3, VEGF, CCR5, 
IL2R.gamma., BAX, BAK, FUT8, GR, DHFR, CXCR4, GS, Rosa26, AAVS1 (PPP1R12C), MHC genes, PITX3, ben-1, Pou5F1 (OCT4), C1, RPD1, etc. 
 
Paragraph 31

 The TALE-repeat domains as described herein may bind to a target site that is upstream of, or adjacent to, a transcription initiation site of the endogenous cellular gene.

Paragraph 32
Cleavage of the targeted DNA may be followed by NHEJ wherein small insertions or deletions (indels) are inserted at the site of cleavage: These indels then cause functional disruption through introduction of non-specific mutations at the cleavage location. 

Paragraph 33
In yet another aspect, described herein is a method for introducing an exogenous sequence into the genome of a cell, the method comprising the steps of: (a) introducing, into the cell, one or more TALEN protein(s) (or polynucleotides encoding the TALEN protein(s)) that bind to a target site in a target gene under conditions such that the TALEN protein(s) is (are) expressed and the one or more target sites within the genes are cleaved; and (b) contacting the cell with an exogenous polynucleotide; such that cleavage of the DNA target site(s) stimulates integration of the exogenous polynucleotide into the genome by homologous recombination.  In certain embodiments, the exogenous polynucleotide is integrated physically into the genome.  In other embodiments, the exogenous polynucleotide is integrated into the genome by copying of the exogenous sequence into the host cell genome via specialized nucleic acid replication processes associated with homology-directed repair (HDR) of the double strand break. …… In certain embodiments, the exogenous sequence is integrated into the genome of a small animal (e.g. rabbit or rodent such as mouse, rat, etc.).

Paragraph 39

In another aspect, described herein is a host cell comprising one or more TALE-fusion proteins and/or one or more polynucleotides (e.g., expression vectors encoding TALE-fusion proteins as described herein.  In certain embodiments, the host cell further comprises one or more zinc finger proteins and/or ZFP encoding vectors.  The host cell may be stably transformed or transiently transfected or a combination thereof with one or more of these protein expression vectors.  In other embodiments, the one or more protein expression vectors express one or fusion proteins in the host cell.  In another embodiment, the host cell may further comprise an exogenous polynucleotide donor sequence.  Any prokaryotic or eukaryotic host cells can be employed, including, but not limited to, bacterial, plant, fish, yeast, algae, insect, worm or mammalian cells……..In certain embodiments, the stem cell is a human induced pluripotent stem cells (hiPSC) or a human embryonic stem cell (hESC).  In any of the embodiments, described herein, the host cell can comprise an embryo cell, for example one or more mouse, rat, rabbit or other mammal cell embryos.  In some aspects, stem cells or embryo cells are used in the development of transgenic animals, including for example animals with TALE-mediated genomic modifications that are integrated into the germline such that the mutations are heritable.  In further aspects, these transgenic animals are used for research purposes, i.e. mice, rats, rabbits; while in other aspects, the transgenic animals are livestock animals, i.e. cows, chickens, pigs, sheep etc. In still further aspects, the transgenic animals are those used for therapeutic purposes, i.e. goats, cows, chickens, pigs; and in other aspects, the transgenic animals are companion animals, i.e. cats, dogs, horses, birds or fish. 


Thus, Gregory clearly and plainly teaches the claims methods of modifying the genetic material of a cell, and methods for inducing homologous gene targeting in a mammalian cell as set forth in the claims as written using steps arranged in the same order as set forth the claimed methods. 
	Turning to the teachings of Gregory for specific RVD, Gregory et al. teaches methods of generating a TALE specific for a target nucleic acid sequence by engineering the TALE to comprise RVDs with nucleotide specificity to a target sequence, where the RVDs can include one or more novel/atypical RVDs set forth in TABLE 27 (A and B). (Gregory, TABLES 27A and B, paragraphs 17-39, and claims 1-26). TABLE 27A lists exemplary novel RVDs which include RE for C and GR for G. TABLE27B further lists the RVD KL for A. Note that TABLES 27A and B list other RVDs as well. It is also reiterated while Gregory provided some additional functional information regarding specific atypical RVDs which are not claimed by applicant, see for example Gregory, paragraph 21, this paragraph actually states that the 4 atypical RVDs are non-limiting examples and that additional RVDs useful in the compositions and methods described herein are shown in Table 27. Clearly, Gregory did not intend practice of their disclosed methods to be limited to a few RVDs which they selected for additional testing but rather Gregory teaches to use the atypical RVDs present in Table 27, which include RVDs as currently claims. 
Finally, it is reiterated that case law states that anticipation does not require the actual creation or reduction to practice of the prior art subject matter; anticipation requires only an enabling disclosure. In re Donohue, 766 F.2d 531, 533 [226 USPQ 619] (Fed. Cir. 1985). A reference may enable one of skill in the art to make and use a compound even if the author or inventor did not actually make or reduce to practice that subject matter. Bristol-Myers, 246 F.3d at 1379; see also In re Donohue, 766 F.2d at 533. A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm.Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006).
Gregory provides specific and sufficient guidance for making TALENs comprising atypical RVDs including those recited in the instant claims. Gregory also provides specific teachings that TALENs comprising one or more atypical RVDs are functional in binding and cleaving target genomic sequence, including in genomic sequence in a mammalian cell. Further, contrary to applicant’s previous comments regarding Figure 30, the Gregory specification itself specifically states in paragraph 361 and 362 that Figure 30 shows that the novel(atypical) RVDs are capable of cleaving DNA when used in TALEN proteins in which each TALE repeat unit includes a novel RVD, as well as in type substituted or singly substituted TALENS (Gregory, paragraph 361-362).  Note too applicant’s claimed methods do not recite any specific levels of binding or of processing targeting sequence using the claimed TALE proteins. Therefore applicant’s amendments to the claims and arguments are not found persuasive. 
Thus, for the reasons set forth above, it is maintained the Gregory et al. anticipates the instant invention as claimed. 

No claims are allowed. 

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633